Citation Nr: 0014688	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to May 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans' Affairs (VA) regional office in 
Roanoke, Virginia (RO).


FINDING OF FACT

Manifestations of the veteran's service-connected irritable 
bowel syndrome include complaints of bloating, distention, 
heartburn, and excess flatus, with alternating constipation 
and diarrhea.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§4.114, Diagnostic Codes 
7399 - 7319 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical records have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

The veteran's service medical records indicate that the 
veteran complained of diarrhea in 1989.  The diagnosis was 
viral syndrome.  Thereafter, the veteran was hospitalized in 
1991 for complaints of stomach pains and bloody stools.  
Bloody diarrhea was not documented during hospitalization; 
symptoms and x-rays indicated constipation.  He was treated 
with enemas and medication.  Service discharge examination 
was negative for any findings of irritable bowel syndrome.

Subsequent to service discharge, a VA examination conducted 
in August 1991, reported complaints of frequent heartburn and 
indigestion.  The veteran stated that his bowel movements 
were regular.  On examination, the abdomen was soft and 
nontender.  Bowel sounds were audible, with no masses or 
organomegaly.  Tenderness under pressure over the epigastric 
area was not shown.  

Private medical records dated in September 1994, reveal 
complaints of bloating and gas.  The veteran reported he did 
not have diarrhea or rectal bleeding.  It was noted that the 
veteran had a 4 to 5 pound weight loss in 6 to 7 months.  
Stool was hemoccult negative.  Abdomen was soft, flat and 
nontender, and bowel sounds were positive.  There were no 
abdominal masses or bruits.  The diagnoses included probable 
irritable bowel syndrome and gastroesophageal reflux disease.  
A barium enema conducted in October 1994, was within normal 
limits, as was a flexible sigmoidoscopy to 30 centimeters, 
where spasm interfered with further examination.  There was 
distention in the sigmoid.  

A VA examination conducted in January 1995, reported 
complaints of increasing cramping in the low abdomen with 
gas.  The veteran noted occasional heartburn, but no nausea 
or vomiting.  In relation to his symptoms, he had not been 
jaundiced, had not experienced right upper quadrant pain 
simulating gallbladder, and had not had significant ulcer-
type pain on an empty stomach.  It was noted that the 
veteran's weight was stable.  The veteran reported that 
constipation was not a problem.  He reported normal bowel 
movements, without discoloration or bleeding, diarrhea or 
pain.  It was noted that the veteran was taking analgesic 
medications.  Upper gastrointestinal series conducted in 
December 1994, were normal.  On examination, the veteran's 
color was good.  His abdomen was soft, rounded, minimally 
obese, and nontender.  Liver and spleen were not palpable, 
and bowel sounds were heard and normal.  The diagnosis was 
irritable bowel syndrome.  

The veteran underwent an endoscopy in January 1996.  The 
diagnosis was mild gastritis and a small hiatal hernia.  An A 
VA examination conducted in March 1997, reported that the 
veteran's weight was stable at 182 pounds and his nutrition 
was normal.  Examination of the digestive system was within 
normal limits.  The diagnoses included history of irritable 
bowel syndrome.  A VA examination conducted in February 1998, 
reported complaints of bloating, belching, and excess flatus, 
without precipitating effect.  The veteran reported that his 
bowels were erratic with alternating constipation and 
diarrhea.  The veteran's weight was recorded at 202 pounds.  
On examination, the veteran's abdomen was soft and slightly 
tender.  Bowel sounds were normal and neither the liver nor 
spleen was palpable.  The examiner opined that the veteran's 
history was compatible with irritable bowel syndrome.  

Service connection was granted for irritable bowel syndrome 
by a rating decision dated in April 1998, and a 
noncompensable evaluation was assigned under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Codes 7399-7319.  When an 
unlisted residual condition is encountered which requires an 
analogous rating, the first two digits of the diagnostic code 
present that part of the rating schedule most closely 
identifying the bodily part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27 (1999).  Irritable bowel 
syndrome is not listed in the rating code; however, when an 
unlisted condition is encountered it may be rated under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(1999).  Accordingly, the veteran's service-connected 
irritable bowel syndrome was rated analogously to irritable 
colon syndrome under Diagnostic Code 7319.  A noncompensable 
evaluation contemplates mild irritable bowel syndrome with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  
A 10 percent rating is for assignment for moderate irritable 
bowel syndrome with frequent episodes of bowel disturbance 
with abdominal distress.  Id.  The highest rating under 
Diagnostic Code 7319, is a 30 percent rating for severe 
irritable bowel syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Id. 

At the time of the initial evaluation of the veteran's 
service-connected irritable bowel syndrome in April 1998, the 
veteran reported that his bowels were erratic with 
alternating constipation and diarrhea.  Nevertheless, 
evidence of frequent episodes of bowel disturbance with 
abdominal distress has not been shown.  The veteran's weight 
was reported as stable at a VA examination conducted in March 
1997 and his nutrition and build were reported normal.  The 
VA examination conducted in February 1998, reported a weight 
gain of 20 pounds.  Examinations of the digestive system have 
been within normal limits with the exception of some 
tenderness.  Frequent treatment of the veteran's 
service-connected irritable bowel syndrome has not been 
shown.  Accordingly, although the veteran complains of 
erratic bowel disturbances, these have not been shown by the 
evidence of record to be frequent, thereby warranting an 
initial compensable rating.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for irritable 
bowel syndrome as of the date of receipt of private medical 
records providing a diagnosis of irritable bowel syndrome, 
i.e., January 11, 1995.  See 38 C.F.R. § 3.400 (1999).  After 
review of the evidence, there is no medical evidence of 
record that would support a compensable rating for the 
disability at issue at any time subsequent to this date.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial compensable evaluation for irritable bowel 
syndrome is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

